Citation Nr: 0737119	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-12 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a history of a repaired 
right ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
history of a right ankle fracture with open reduction and 
internal fixation.  


FINDING OF FACT

Clear and unmistakable evidence shows that the veteran 
suffered a fracture of the right medial malleous (ankle) with 
surgical repair (metallic screw placement) prior to service 
enlistment, and that the right ankle did not undergo a 
permanent increase in severity during service; moreover, 
arthritis of the right ankle did not manifest within one year 
of service discharge.


CONCLUSION OF LAW

A disability of the right ankle was not incurred in or 
aggravated by military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(b), 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the appellant received notification 
prior to the unfavorable agency decision.  The RO provided 
the veteran notice with respect to his claims for service 
connection in an August 2004, which informed him that he 
could provide evidence or location of such and requested that 
he provide any evidence in his possession.  The letter 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The appellant was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claims so that VA could help by getting that evidence.  
It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran's service medical records, 
private treatment records, Social Security Administration 
records, and a VA examination report have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111 (West 2002).  Thus, veterans 
are presumed to have entered service in sound condition as to 
their health.  This presumption attaches only where there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulation provides expressly 
that the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions,"  Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions and VAOPGCPREC 3-
2003, VA had the burden to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability pre-existed service.  If VA met this burden, 
however, it then had the burden to rebut the presumption by a 
preponderance of the evidence (a lower standard) that the 
pre-existing disorder was not aggravated by service.  Now, VA 
must also show by clear and unmistakable evidence that the 
pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

Service medical records clearly document a history of a 
repaired right ankle fracture during the veteran's a January 
1964 pre-induction examination.  Specifically, it was noted 
that the veteran had sustained a fracture of the right medial 
malleous in 1960, and that he had undergone an open reduction 
with metallic screw insertion.  An X-ray report from Armond 
Hospital, dated in November 1961, clearly describes the 
residuals of a fracture through the lateral aspect of the 
distal tibia.  The 1961 report also notes that there was a 
metallic screw seen traversing the area of the medial 
malleous.  X-rays of the right ankle, taken at the time of 
induction, showed a healed fracture, medial malleous, with 
metallic screw in place.  The ankle appeared normal.  There 
was no atrophy or deformity at the time of induction.  Based 
on the foregoing, the Board finds that the presumption of 
soundness does not attach.  The veteran clearly and 
unmistakably had a disability of the right ankle prior to 
service entrance.  

In finding that the veteran's repaired right ankle fracture 
preexisted service, the Board must now consider whether the 
veteran's preexisting repaired right ankle fracture was "made 
worse" by his military service.  There is also a question as 
to whether the veteran's currently diagnosed arthritis of the 
right ankle had its onset in service or within one year of 
service discharge.

Here, in-service clinical treatment records show that the 
veteran was seen in August 1964 with pain in the right ankle.  
It was noted that the veteran had fixation of the ankle with 
a screw.  X-rays were taken at that time.  Views of the right 
ankle revealed a single metallic screw transfixing an old 
healed fracture of the medial malleolus.  The fragments had 
healed in excellent position.  No acute abnormality was 
shown.  The veteran was seen again in September 1964 for 
right ankle pain.  There was no swelling, tenderness, or 
atrophy.  The ankle was stable.  The examiner assessed the 
veteran with possible residuals of an old fracture.  A March 
1966 separation examination did not indicate any findings 
pertaining to the right ankle. 

Post-service, private treatment records show that the veteran 
has a current diagnosis of right ankle degenerative arthritis 
which has been related to a history of a repaired right ankle 
fracture.  (See Private Treatment Records from Dean Medical 
Center, July 2001 to November 2001; UW Health, December 2001 
to January 2002; and Dr. K.R., September 2001 to January 
2003).  A July 2001 note from Dean Medical Center shows that 
x-rays of the right ankle were reviewed.  The veteran was 
diagnosed with advanced degenerative change which appeared to 
be posttraumatic with signs of prior fracture fixation.  

In a September 2001 treatment report, Dr. K.R. related the 
veteran's medical history, stating that the veteran sustained 
a right ankle fracture back in 1960 as an industrial 
accident.  He was treated with two closed reductions and 
after this failed; he eventually underwent an open reduction, 
internal fixation.  Dr. K.R. stated that the veteran had some 
degree of ankle discomfort since that time and stated that 
his ankle symptoms particularly were exacerbated during a 
tour of Vietnam in the mid-1960s.  The veteran worked as a 
sheet metal worker and had some pain and swelling in the 
ankle that had particularly worsened over the past few years.  

Treatment records from Dr. K.R. show that the veteran had a 
right ankle fusion completed in January 2002.  The veteran 
had pre- and post-operative diagnoses of right ankle 
degenerative arthritis, peroneal tenosynovitis, and painful 
ankle hardware.  Follow-up notes dated from January 2002 to 
January 2003 show that the veteran was doing very well and 
had no ankle pain.  The Board's attention is drawn to a 
January 2002 operation report that describes the veteran as 
being "40 years status post a severe ankle fracture," and 
that he had "gradually developed worsening ankle 
arthritis."

A September 2004 VA examination was completed in conjunction 
with a review of the claims file.  The examiner reviewed the 
veteran's medical history and noted that the veteran suffered 
a bi-mallor fracture of the right ankle in a workplace 
accident in 1960 prior to active duty.  The examiner noted 
that the veteran was evaluated by an orthopedic surgeon in 
September 1964 for right ankle pain, but that the veteran had 
had no further complaints or follow-up.  The examiner also 
observed that the veteran's separation physical was negative 
for complaints of right ankle pain, and that the separation 
physical made no mention of an ankle fracture or ankle 
symptoms.  

The VA examiner found that the veteran's right ankle 
condition had its onset in 1960 during a workplace injury.  
Further, following a review of the complete medical file and 
a physical examination with x-rays, the examiner opined that 
the veteran's right ankle condition was not aggravated by his 
active duty service.  The examiner stated that the veteran 
was seen once and treated for the natural consequences of an 
ankle fracture such as the veteran had.  She said the 
veteran's ankle condition was not worsened beyond that which 
would be normally expected, considering the veteran's other 
orthopedic conditions of pes planus, knee osteoarthritis, and 
lumbar spine disease.  

In a March 2005 opinion, Dr. K.R. stated that the veteran had 
severe ankle degenerative joint disease.  The veteran felt 
that his extensive activities while in the military in the 
1960s exacerbated his ankle arthritis.  The veteran reported 
that he was required to jump out of helicopters and off the 
back of trucks and do extensive physical training, and that 
he felt these activities aggravated his ankle.  Dr. K.R. 
stated that it was his medical opinion that the veteran had 
made a very valid assertion.  

Based on the foregoing, the Board finds that the earliest 
medical evidence of a post-service right ankle disability was 
in 2001, over 35 years after the veteran's separation from 
service.  Right ankle degenerative arthritis did not manifest 
to a compensable degree within one year of separation of 
service.  As to the question of aggravation, the Board finds 
there is clear and unmistakable evidence that the veteran's 
preexisting repaired right ankle fracture was not aggravated 
during service.

In a September 2001 treatment report, Dr. K.R. stated, 
apparently based on a history as reported by the veteran, 
that the veteran's right ankle symptoms were exacerbated in 
service.  In a March 2005 letter, Dr. K.R. indicated that the 
veteran felt his in-service activities aggravated his ankle, 
and opined that this was a "very valid assertion."  Dr. 
K.R. did not indicate a review of the claims file, and did 
not review the veteran's service medical records.  Dr. K.R.'s 
March 2005 statement appears to only acknowledge and/or 
validate of the veteran's theory without any rationale.  Dr. 
K.R. does not go as far as to personally render a medical 
opinion that states that the veteran's active service 
aggravated his preexisting right ankle disability.  Finally, 
even if the March 2005 statement is construed as medical 
opinion of the question of aggravation, the Board notes it 
appears to be in contradiction to Dr. K.R.'s earlier January 
2001 report wherein he described the worsening of the 
veteran's right ankle condition (arthritis) as a process that 
had been gradually worsening over the past 40 years.

In contrast, the September 2004 VA examiner clearly stated 
that the veteran's right ankle condition was not aggravated 
by his active duty service.  The examiner had an opportunity 
to review the claims file and noted pertinent in-service 
findings.  The examiner provided rationale for her opinion, 
and indicated that the veteran's ankle condition had not 
worsened beyond that which would be normally expected, 
considering the veteran's other orthopedic conditions.  The 
September 2004 VA opinion provides clear and unmistakable 
evidence that the veteran's preexisting repaired right ankle 
fracture was not aggravated during service.  Thus, the Board 
finds that service connection for a history of a repaired 
right ankle fracture is not warranted. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons explained above, the Board finds the September 
2004 VA examination report to be much more probative.

The Board is aware of the veteran's assertions that his 
active service permanently worsened/aggravated his 
preexisting right ankle disability.  However, as a layperson 
he lacks the requisite medical knowledge and education 
necessary to render a probative opinion regarding causality 
of medical disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).


C.  Conclusion

Clear and unmistakable medical evidence shows a history of a 
repaired right ankle fracture preexisted service, and was not 
aggravated by service, and arthritis did not manifest to a 
compensable degree within one year of the veteran's 
separation from service.  Therefore, service connection for a 
history of a repaired right ankle fracture is not warranted.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a history of a repaired right ankle 
fracture is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


